Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Schiller on July 14, 2022.

The application has been amended as follows: 
Claim 121: line 20 “and” has been deleted and replaced with “separate from”.
The first instance of claim 145 is cancelled. 


EXAMINER’S COMMENT
In the action dated 3/31/2022 claim 135 was indicated allowable. Claim 135 previously recited “further comprising a second force translation arm, wherein the first and second force translation arms are positioned opposite to one another and symmetrically relative to the lens body”.  Claim 121 was amended 6/28/2022 in part to recite “a first force translation arm and a second force translation arm positioned symmetrically opposite the first force translation arm”. It was agreed that this amended language represents the language of previous claim 135 and clarifies the location of the arms relative to the lens body.  
Additionally, it was agreed upon to add “separate from” in claim 121, to overcome the cited art to Brady (see Fig. 11D) and specifically to distinguish that the arms are not circumferentially attached to each other, which is supported by Applicant’s Figure(s) (2A, 115).  Separate is defined as: forming or viewed as a unit apart or by itself. 

Reasons for Allowance
Examiners reasons for allowance can be found in the final Office action dated 3/31/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774